                Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAERSK OIL TRADING PANAMA S.A. and
MAERSK LINE A/S
                                                              21-cv-________
                  Plaintiffs,
                                                              COMPLAINT
-against-

GLENCORE LTD.,

                  Defendant.



           Plaintiffs Maersk Oil Trading Panama S.A. (“MOT Panama”) and Maersk A/S (formerly

Maersk Line A/S (“MLAS”)1 and, collectively with MOT Panama, “Maersk”), by their attorneys

Freehill, Hogan & Mahar LLP, as and for their Complaint against Defendant Glencore Ltd.

(“Glencore”), alleges as follows:

                                    GENERAL NATURE OF THE CLAIM

           1.     This is an action involving, inter alia, a claim for damages relating to a 2018

transaction involving approximately 24,000 barrels of high sulfur marine fuel oil supplied by

Glencore for use on ocean-going vessels.

                                               THE PARTIES

           2.     At all material times hereto, MOT Panama was and still is a corporate entity duly

organized and existing under the laws of Panama with an office and place of business at 450

Lexington Avenue, New York, New York 10017.

           3.     At all material times hereto, MLAS was and still is a corporate entity organized

and existing under the laws of Denmark with an office and place of business at 1263, København


1
    On 16 November 2019, Maersk Line A/S changed its name to Maersk A/S.


541071.1
                Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 2 of 12




K, Hovedstaden Denmark. At all material times hereto, MLAS was the disponent owner of the

Sofie Maersk and the time charterer of the Maersk Aras.

           4.    At all material times hereto, Glencore was and still is a corporate entity duly

organized and existing under the laws of Switzerland with an office and place of business at 330

Madison Avenue, New York, New York 10017.

                                     JURISDICTION AND VENUE

           5.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §1333 as this

action involves admiralty and maritime claims within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure and insofar as this action involves claims arising out of breach of a

maritime contract by Glencore and maritime torts committed by Glencore.

           6.    Glencore is subject to personal jurisdiction in this District because Glencore

maintains its principal place of business in this District.

           7.    Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

Glencore has its principal place of business in this District and is therefore a resident of this

District.

                                        BACKGROUND FACTS

           8.    On 6 February 2018, Max Hendrickson of MOT and Dominic DeMattia of

Glencore engaged in a chat/text exchange pursuant to which it was agreed that MOT and

Glencore would swap approximately 24,000 MT of RMK 700 bunker fuel at the port of Balboa,

Panama (the “Swap Deal”).

           9.    The Swap Deal was later confirmed in an email recap sent by Hendrickson of

MOT to DeMattia of Glencore on 7 February 2018 at 11:06 am (the “Email Recap”).




541071.1                                           2
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 3 of 12




           10.    The Email Recap does not incorporate or reference any standard contractual terms

and conditions of either Glencore or Maersk or of any other third party.

           11.    Pursuant to the Email Recap, Glencore was required to supply to MOT Panama

24,000 bbls of RMK 700 HSFO to be delivered at FOB PATSA Panama on 7-10 February 2018.

Likewise, MOT Panama was required to supply to Glencore 24,000 bbls of RMK 700 HSFO to

be delivered via “Tank Transfer Melones” on 9-14 February 2018. RMK 700 refers to a specific

standard quality of marine fuel set by the ISO.

           12.    The parties engaged in no discussions during the negotiation of either the Swap

Deal or the Email Recap with respect to the issue of whether Glencore (or Maersk) would

ultimately be liable for any consequential damages suffered by Maersk in the event of a breach.

Specifically, it was never agreed that Glencore would not be liable for any consequential

damages suffered by Maersk nor that Maersk would not be liable for any consequential damages

suffered by Glencore as part of the “swap.”

           13.    MOT Panama was acting as agent for MLAS in entering into the Swap Deal with

Glencore, and Glencore knew that any fuel procured by MOT Panama would ultimately be

supplied to vessels owned and/or operated by MLAS.

           14.    On 8 February 2018, Glencore delivered the approximately 24,000 bbls of

bunkers to MOT Panama from PATSA Terminal Tank TK 171 (the “Fuel”). The Fuel was

delivered by Glencore into the Maersk chartered bunker barge Kollum. Thereafter, the Fuel was

transferred from the Kollum to the Maersk Aras and Sofie Maersk.




541071.1                                          3
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 4 of 12




                                      THE VESSELS BURN THE FUEL

           15.    The Maersk Aras began burning the Fuel on February 15, 2018, and suffered a

complete engine failure two days later on February 17. The Maersk Aras had to divert to

Manzanillo, Mexico, where she was required to take on an additional 1,100 bbls of replacement

fuel in order to continue to trade.

           16.    Similarly, two weeks later, the Sofie Maersk began burning the Fuel on March 1.

The Sofie Maersk almost immediately experienced fuel pump issues on March 2 and then

experienced a main engine failure on March 4 while underway in the middle of the Pacific

Ocean. As a result of the main engine failure, the Sofie Maersk also had to be towed as a dead

ship to Honolulu, Hawaii, for repair and provision of 2,100 mt of replacement fuel oil.

           17.    Both Vessels were laden with Maersk containers and engaged on Maersk’s liner

service at the relevant times.

           18.    Given that both vessels experienced strikingly similar and significant engine

failure shortly after burning the Fuel provided from the exact same source by Glencore, Maersk

proceeded to test the Fuel for contaminants.

           19.    Samples of the Fuel were taken when the Fuel was supplied to the Maersk Aras

and the Sofie Maersk from the Kollum, including a dock manifold line displacement sample

taken at the commencement of delivery of the Fuel (the “Fuel Samples”). Testing of the Fuel

Samples was performed by Veritas Petroleum Services (“VPS”) Testing and Inspection Inc. in

Houston, USA, and Singapore as well as by VPS in the United Kingdom, the latter being

attended by witnesses appointed by the parties.

           20.    Unsurprisingly, the results of the testing confirmed that the Fuel contained

numerous contaminants such as plastic, fibres, black gum, paraffins, fatty acids, and other


541071.1                                          4
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 5 of 12




components that are impermissible for marine fuels and in violation of the agreed RMK 700

quality standard set by the ISO.

                        MAERSK SUFFERS DAMAGES AS A RESULT OF THE FUEL

           21.    As a result of the fact that the Vessel burned the off-spec Fuel provided by

Glencore, Maersk began to suffer considerable damages.

           22.    With respect to the Maersk Aras, Maersk has suffered damages in the total

amount of $1,899,552.01, which figure is comprised of the following sub-totals:

                  a. $617,153.34: Repair Costs, including spare parts and additional expenses

                       incurred when repairing the Maersk Aras in Manzanillo.

                  b. $1,282,398.67: Additional losses and expenses inclusive of the cost of

                       replacement fuel, cargo damage claims, surveyor fees, and lab tests.

                  c. Of the amounts set forth above, the sum of $429,951.70 was paid to the

                       Owners of Maersk Aras in settlement of their claims against Maersk and

                       $1,459,600.31 represents Maersk's own losses.

           23.    Likewise, with respect to the Sofie Maersk, Maersk has suffered damages in the

total amount of $4,196,724.72, which figure is comprised of the following sub-totals:

                  a.   $2,829,414.17: Repair Costs, including spare parts, the costs of towing the

                       vessel as a dead ship to Hawaii, and additional expenses incurred when

                       repairing the Sofie Maersk in Hawaii.

                  b.   $1,367,310.55: Additional losses and expenses inclusive of the cost of

                       replacement fuel, loss of use of the vessel, cargo damage claims, surveyor

                       fees, and lab tests.

                  c. In the case of Sofie Maersk the figures above represent Maersk's own losses.


541071.1                                            5
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 6 of 12




           24.     Taking into account the damages suffered with respect to both the Maersk Aras

 and the Sofie Maersk, the total amount of damages suffered by Maersk as can best be calculated

 at this time equals $6,096,276.73.

                     MLAS’ OBLIGATIONS WITH RESPECT TO THE SOFIE MAERSK

           25.     MLAS is and was at all relevant times hereto the bareboat charterer of the Sofie

Maersk. The Sofie Maersk is owned by Taida International Ship Lease Co. Ltd. (“Taida”).

MLAS bareboat chartered the Sofie Maersk via a bareboat charter party dated in 2017 between

MLAS, as Charterers, and Taida, as Owners (the “Sofie Maersk C/P”).

           26.     Pursuant to Clause 10 of the Sofie Maersk C/P, MLAS was required to perform

all repair and maintenance to the Sofie Maersk during the term of the Sofie Maersk C/P at

MLAS’ sole cost and expense.

           27.     In addition, Clause 10 of the Sofie Maersk C/P further provided that the Sofie

Maersk “shall be in the full possession and at the absolute disposal for all purposes of the

Charterers and under their complete control in every respect.”

           28.     MLAS thus maintained actual and control possession of the Sofie Maersk, as well

as complete responsibility for maintenance and repair to the vessel.

                 MLAS’ OBLIGATIONS WITH RESPECT TO THE MAERSK ARAS

           29.     MLAS was the time charterer of Maersk Aras and, under the terms of the time

charterparty, responsible for supplying Maersk Aras with bunkers and liable to the Owners of

Maersk Aras for any damages and/or loss caused as a result of the supply of off-spec and/or

unsuitable bunkers. MLAS had, thus, to settle the claim by the Owners and are, given that the

supply of bunkers was, under the terms of the charterparty with the Owners of Maersk Aras, the

responsibility of MLAS, unable to claim their losses from the Owners of Maersk Aras.


541071.1                                           6
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 7 of 12




           30.    MLAS settled the claim presented by the Owners of Maersk Aras ("the Settlement

Agreement"). As part of the Settlement Agreement, the Owners of Maersk Aras agreed "to

execute a future assignment to [MLAS] or their nominee of any and all claims that Owners may

have against any party arising out of or connected to the Supply [as defined in the Settlement

Agreement], in such form as stipulated by Charterers".

           31.    The Owners of Maersk Aras have assigned all their claims to MLAS. MLAS now

stands in the shoes of the Owners of the Maersk Aras and thus is permitted to advance all claims

the Owners of the Maersk Aras could advance against Glencore.

           32.    Glencore previously filed a declaratory judgment action in New York Supreme

Court concerning the subject matter of this action, in which Glencore has sought a declaration

that it is not liable to either MOT Panama or MLAS under the contract, in tort or otherwise

arising out of the subject fuel transaction. Glencore Ltd. v. Maersk Oil Trading Panama S.A., et

al., Index No. 655121/2019 (N.Y. Sup. Ct. 2019). Despite the fact that the claims asserted by

Maersk herein are effectively the mirror image of the declaratory judgment claims brought by

Glencore in the state court action, Glencore stated that it would oppose a motion by Maersk to

amend its answer to assert affirmative counterclaims in that case. Maersk disagrees with

Glencore’s position and filed a motion for leave to amend on January 29, 2021.

                              AS AND FOR A FIRST CAUSE OF
                            ACTION BY MOT PANAMA AND MLAS
                               FOR BREACH OF CONTRACT

           33.    Plaintiffs MLAS and MOT Panama repeat and re-allege each and every allegation

as set forth in paragraphs 1-32 of the Complaint with the same force and effect as if fully set

forth herein.




541071.1                                         7
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 8 of 12




           34.    MOT Panama was acting as agent for MLAS in entering into both the Swap Deal

and the Email Recap. MOT Panama's role was to procure fuel for use by MLAS owned or

operated vessels. As such, both MOT Panama and MLAS are parties to the Swap Deal and Email

Recap.

           35.    Glencore knew that the Fuel provided as part of the Swap Deal would ultimately

be used on vessels owned and/or operated by MLAS such as the Maersk Aras and Sofie Maersk

because at that time it was well-known in the market that MOT Panama only sourced bunkers for

MLAS vessels and that the Kollum was in effect an exclusive floating bunkering station for

MLAS owned or operated container vessels.

           36.    Pursuant to the Swap Deal and Email Recap, Glencore was required to provide

fuel that was suitable for use of ocean-going vessels such as the Maersk Aras and Sofie Maersk.

           37.    However, the Fuel provided by Glencore was not suitable for use on ocean-going

vessels as it contained a number of deleterious substances such as plastic, fibres, black gum,

paraffins, fatty acids, and other components that are impermissible for marine fuels and in

violation of the agreed RMK 700 quality standard set by the ISO.

           38.    This is evident given that shortly after both of the Vessels began to burn the Fuel

they experienced striking similar and significant engine issues, with the Maersk Aras being

forced to divert to Mexico and the Sofie Maersk having to be towed as a dead ship to Hawaii for

repairs.

           39.    As a result of Glencore’s breach, Maersk has suffered considerable damages in

the form of repair costs and other additional losses and expenses arising out of the Vessels’

respective attempts to burn the off-spec Fuel and accompanying engine failures. Such damages

currently total $6,096,276.73.


541071.1                                           8
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 9 of 12




           40.    As a consequence of the aforesaid breach, Glencore is liable to Maersk for all

damages and losses occasioned by the breach, including but not limited to repair costs,

replacement costs, towage expenses, the cost of replacement fuel, cargo damage claims, surveyor

fees, and lab testing in an amount currently totaling $6,096,276.73 with the exact amount to be

determined at trial.


                        AS AND FOR A SECOND CAUSE OF ACTION
                       BY MLAS FOR PRODUCTS LIABILITY IN TORT

           41.    Plaintiff MLAS repeats and re-alleges each and every allegation as set forth in

paragraphs 1 – 32 of this Complaint with the same force and effect as if fully set forth herein.

           42.    All tort claims advanced by MLAS against Glencore are governed by maritime

jurisdiction. First, the provision of off-spec fuel to the Vessels took place on navigable waters.

Second, the general type of incident involved (i.e. the provision of off-spec fuel) has a potentially

disruptive effect on maritime commerce because, as is evident given the facts of this case,

vessels supplied with off-spec fuel are frequently forced to deviate from their planned trade.

Third, the general character of the activity giving rise to the incident bears a substantial

relationship to the bunkering of vessels, which is unquestionably a traditional maritime activity.

           43.    Glencore provided the Fuel to both the Maersk Aras and the Sofie Maersk by way

of the Swap Deal.

           44.    At the time the Fuel was provided by Glencore to MLAS it was in a defective

condition. Specifically, as was confirmed by engine failures on both Vessels caused by the fuel

and also as later confirmed by testing, the Fuel contained numerous contaminants such as plastic,

fibres, black gum, paraffins, fatty acids, and other components that are impermissible for marine

fuels and in violation of the applicable RMK 700 quality standard set by the ISO.


541071.1                                         9
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 10 of 12




           45.     The Fuel resulted in injury to MLAS because it caused damage to both the

Vessels, which in turn caused MLAS to suffer additional damages in the form of repair costs

plus additional losses and expenses flowing from such damage.

           46.     MLAS suffered direct physical damage to the Vessels, which both experienced

major engine failure shortly after burning the Fuel, as well as significant additional losses

flowing from such damage.

           47.     As a plaintiff in a maritime tort action, MLAS is entitled to recover all reasonable

physical and economic damages that have arisen directly as a result of the tort committed by

Glencore, and an award of damages is required to place MLAS in the same position it would

have been in had the tort not occurred – that is Glencore had supplied Fuel that was not defective

and was suitable for use on the Vessels.

           48.     Accordingly, as a direct result of the foregoing, Glencore is liable to MLAS for all

damages and losses occasioned by provision of the defective Fuel, including but not limited to

repair costs, replacement costs, towage expenses, the cost of replacement fuel, cargo damage

claims, surveyor fees, and lab testing in an amount currently totaling $6,096,276.73 with the

exact amount to be determined at trial.

                           AS AND FOR A THIRD CAUSE OF ACTION
                                BY MLAS FOR NEGLIGENCE

           49.     Plaintiff MLAS repeats and re-alleges each and every allegation as set forth in

paragraphs 1 – 32 of this Complaint with the same force and effect as if fully set forth herein.

           50.     All tort claims advanced by MLAS against Glencore are governed by maritime

jurisdiction. First, the provision of off-spec fuel to the Vessels took place on navigable waters.

Second, the general type of incident involved (i.e. the provision of off-spec fuel) has a potentially

disruptive effect on maritime commerce because, as is evident given the facts of this case,

541071.1                                            10
                 Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 11 of 12




vessels supplied with off-spec fuel are frequently forced to deviate from their planned trade.

Third, the general character of the activity giving rise to the incident bears a substantial

relationship to the bunkering of vessels, which is unquestionably a traditional maritime activity.

           51.     At all relevant times, Glencore held itself out to MLAS as being skilled and

competent in its role as supplier and seller of fuel oil and capable of providing fuel oil to MLAS

that was capable of being utilized in marine applications onboard the Vessels. Noting this was a

Swap Deal and MOT/Maersk would have had the same obligations to Glencore for their supply

of fuel.

           52.     However, Glencore failed to use reasonable and ordinary degree of skill and care

to ensure the Fuel it was supplying did not contain additives or contaminants which rendered it

unusable and/or unsafe for marine applications and in violation of the applicable RMK 700

quality standard set by the ISO and/or unsuitable for use on the Vessels.

           53.     Rather, Glencore was negligent as it failed to use and exercise reasonable care,

skill and diligence in their supply of the Fuel to MLAS which resulted in the Fuel being unsafe

and unusable for marine applications and/or unsuitable for use on the Vessels.

           54.     As a plaintiff in a maritime tort action, MLAS is entitled to recover all reasonable

physical and economic damages that have arisen directly as a result of the tort committed by

Glencore, and an award of damages is required to place MLAS in the same position it would

have been in had the tort not occurred that is Glencore had supplied Fuel that was not defective

and was suitable for use on the Vessels.

           55.     As a direct result of Glencore’s negligence and/or gross negligence, MLAS has

suffered damages in an amount currently totaling $6,096,276.73 with the exact amount to be

determined at trial.


541071.1                                            11
               Case 1:21-cv-01063 Document 1 Filed 02/05/21 Page 12 of 12




           WHEREFORE, Plaintiffs Maersk pray for a judgment against Defendant Glencore on the

above causes of action in a total sum exceeding $6,096,276.73, as well as the costs and attorney

fees to be incurred in respect to this action, plus interest, together with such other and further

relief as this Court may deem just and proper in the premises.

Dated: New York, New York
       February 5, 2021


                                      FREEHILL HOGAN & MAHAR LLP
                                      Attorneys for Maersk

                                             /s/ Don P. Murnane, Jr.
                                      By: ________________________________
                                      Don P. Murnane, Jr. (murnane@freehill.com)
                                      Gina M. Venezia (venezia@freehill.com)
                                      Michael J. Dehart (dehart@freehill.com)
                                      80 Pine Street, 25th Floor
                                      New York, NY 10005
                                      Tel: 212-425-1900 | Fax: (212) 425-1901




541071.1                                       12
